244 Ga. 783 (1979)
263 S.E.2d 436
DEPARTMENT OF TRANSPORTATION
v.
WORLEY et al.
35424.
Supreme Court of Georgia.
Argued November 14, 1979.
Decided November 27, 1979.
Arthur K. Bolton, Attorney General, Marion O. Gordon, Senior Assistant Attorney General, Warren Akin, Deputy Assistant Attorney General, for appellant.
Langford, Pope & Bailey, Beverly Langford, William P. Bailey, for appellees.
HILL, Justice.
This condemnation case was tried on May 25 and 26, 1978, and the jury awarded attorney fees to the condemnee. Subsequently, on November 22, 1978, we determined that attorney fees are not available in condemnation actions. DeKalb County v. Trustees, Decatur Lodge No. 1602, B. P. O. Elks, 242 Ga. 707 (251 SE2d 243) (1978). On appeal, the Court of Appeals held that the condemnee had acquired a vested right to the attorney fees. Dept. of Transportation v. Worley, 150 Ga. App. 768, 769 (258 SE2d 595) (1979). This issue was decided adversely to the condemnee in Dept. of *784 Transportation v. Kendricks, 244 Ga. 613 (1979). The award of attorney fees must be stricken from the verdict.
Judgment affirmed with direction that the attorney fees be stricken from the judgment. Nichols, C. J., Undercofler, P. J., Jordan, Bowles and Marshall, JJ., and Judge Charles L. Weltner, concur.